Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-12, and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-2, 5-12, and 15-20 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches an electronic apparatus.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “An electronic apparatus comprising:
a sensor configured to scan identification information from an external surface;
a display;
a communication interface including a circuit:
a memory to store module map information in which identification information of a plurality of display modules included in an external display apparatus and location information of the plurality of display modules is mapped, respectively; and
a processor configured to:
control the sensor to scan an area including the identification information on a surface of one of the plurality of display modules; 
obtain the identification information based on the scanned area, 
obtain first location information indicating a location of the display module corresponding to the identification information in an arrangement of the plurality of display modules based on the module map information stored in the memory, 
control the display to display the first location information of the display module,
 based on second location information indicating a location of a target display module in which an error occurs from among the plurality of display modules being received from the external display apparatus through the communication interface, display the second location information of the target display module, and 
control the display to display guide information including direction information and distance information regarding a location of the target display module with reference to the first location information of the display module, 
wherein the plurality of display modules are arranged in a matrix form,
wherein the first location information includes a row and a column corresponding to the display module in the external display apparatus, and 
wherein the second location information includes a row and a column corresponding to the target display module in the external display apparatus.”.
Referring to independent claim 11, the claim is allowed for same reason as set forth in independent claim 1.
Referring to claims 2, 5-10, 12, and 15-20 are allowable upon dependent on independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                                 /NELSON M ROSARIO/Examiner, Art Unit 2624                                                      Primary Examiner, Art Unit 2624